Name: Commission Regulation (EEC) No 1622/89 of 8 June 1989 on the supply of various lots of skimmed-milk powder a food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 6 . 89 Official Journal of the European Communities No L 159/19 COMMISSION REGULATION (EEC) No 1622/89 of 8 June 1989 on the supply of various lots of skimmed-milk powder a food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a decision on the allocation of food aid, the Commission has allocated to Euronaid 1 810 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 168, 1 . 7 . 1988, p. 7. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 159/20 Official Journal of the European Communities 10 . 6 . 89 ANNEX I LOTS A AND B 1 . Operation No ('): 111 /89 and 112/89  Commission Decision of 3 . 3. 1989 2. Programme : 1989 3. Recipient : EÃ ¼ronaid, PO box 77, 2340 AB Oegstgeest, Netherlands 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods : see OJ' No C 216, 14. 8 . 1987, p. 4 (under I.l.B.l to I.1.B.3) A1 to A7, A9 to A12, B1 to B5 and B7 to B12 : (2)(6) 0 ; A8 : (2) (6) 0 (,0) ; B6 : (2) (6) 0 ( ») 8 . Total quantity : 18 10 tonnes (A : 865 tonnes  B : 945 tonnes) 9. Number of lots : 2 10 . Packaging and marking (,2) (13) ; 25 kilograms (See OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (under I.1.B.4 and I.l.B.4.3)) Supplementary markings on the packaging : A : 'ACTION No 111 /89 / EURONAID / FOR FREE DISTRIBUTION ' B : 'ACTION No 112/89 / EURONAID / FOR FREE DISTRIBUTION ' (See OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5)) 11 . Method of mobilization (8) (n ) : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried Out after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5- Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 22. 7. 1989 to 7. 8 . 1989 18 . Deadline for the supply :  1 9 . Procedure for determining the costs of supply : invitation to tender 20. - In the case of an invitation to tender, date of expiry of the period allowed for submission of . tenders (4) : 26. 6. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 3 . 7 . 1989 at 12 noon (b) period for making the goods available at the port of shipment : 29 . 7. 1989 to 14 . 8 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 30. 5. 1 989 , fixed in Commission Regulation (EEC) No 1476/89 (OJ No L 146, 30 . 5 . 1989, p. 14) No L 159/2110. 6. 89 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable* relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30 -  236 20 05 (^ Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a health certi ­ ficate . (T) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a certificate of origin . (8) The supplier should send a duplicate of the original invoice to : MM De Keyzer and Schiitz BV, Postbus 1438, Blaak 16, NL-3000' BK. Rotterdam. (9) Radiation certificate for Sudan should contain following information : the amount of radiation of Caesium 134 and 137 and of Iodine 131 ( 10) Radiation certificate must be issued by official authorities and be legalized for Egypt. (") The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. (u) Shipment to take place in 20 foot containers, condition FCL/LCL. The supplier shallbe responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subpara ­ graph, of Regulation 2200/87 shall not apply. (u) Lot A : minimum 58 containers . Lot B : minimum 64 containers No L 159/22 Official Journal of the European Communities 10 . 6. 89 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) : QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio A 865 Al : 15 Euronaid Chile A2 : 135 Euronaid Ecuador A3 : 120 Euronaid Peru A4 : 15 Euronaid Brasil A5 : 15 Euronaid Paraguay A6 : 175 Euronaid Haiti A7 : 60 Euronaid Dominican Republic A8 : 180 Euronaid Egypt A9 : 30 Euronaid Jordan AIO : 45 Euronaid Burkina Paso Ali : 15 Euronaid CÃ ´te d'Ivoire A12 : 60 Euronaid Guinea-Bissau B 945 Bl : 60 Euronaid SÃ ©nÃ ©gal B2 : 15 Euronaid Sierra Leone B3 : 180 Euronaid Zaire B4 : 360 Euronaid Madagascar B5 : 60 Euronaid MoÃ §ambique B6 : 30 Euronaid Sudan B7 : 45 Euronaid Uganda 10 . 6 . 89 Official Journal of the European Communities No L 159/23 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio I B8 : 15 Euronaid Bangladesh B9 : 60 Euronaid Malawi BIO : 45 Euronaid Rwanda Bll : 30 Euronaid Tanzania I B12 : 45 Euronaid India